Citation Nr: 0629417	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1986 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The Board notes that initially the RO characterized the 
veteran's right upper extremity disability as a right hand 
condition, and then it was recharacterized as a right carpal 
tunnel syndrome claimed as a right hand injury.  The evidence 
indicates that, in fact, the veteran was diagnosed with mild 
to moderate right carpal tunnel syndrome and had a right 
carpal tunnel release in July 1997.  However, in July 1999, 
the veteran's right upper extremity disability was 
reevaluated for right carpal tunnel syndrome versus cervical 
radiculopathy.  The impression was compared to preop study, 
right median nerve conduction studies have improved to within 
normal limits.  In addition, there was no evidence of right 
C5-T1 cervical radiculopathy but physical examination 
suggested mild right rotator cuff impingement.  In January 
2002, gabapentine was initiated.  In May 2002, the veteran 
was reevaluated to clarify whether symptoms were due to 
carpal tunnel syndrome or cervical radiculopathy.  EMG 
studies in June 2002 revealed no evidence or right or left 
carpal tunnel syndrome and normal electromyographic studies 
of right C5-T1 innervated upper extremity muscles.  EMG 
studies in May 2003 revealed no evidence or right or left 
carpal tunnel syndrome.  The VA examination report dated in 
May 2004 indicated that the physical examination showed no 
signs of carpal tunnel syndrome; however, there was diffuse 
bilateral muscle tenderness indicating a fibromyalgia 
syndrome.  The VA examiner also noted that since the 
gabapentin was helping the burning sensation, he believed 
that the veteran also had a neuropathic pain component.  In 
March 2005, the veteran's treating physician noted that the 
exact etiology of the veteran's bilateral forearm pain was 
unknown.  VA outpatient treatment records dated in 2005 note 
bilateral arm pain/dysesthesias, fibromyalgia and chronic 
fatigue syndrome.

As it is unclear whether the veteran wishes to make a claim 
for a right upper extremity disability (other than carpal 
tunnel syndrome), the matter is being referred to the RO for 
any appropriate action.


FINDING OF FACT

The veteran does not have right carpal tunnel syndrome that 
is related to active service.


CONCLUSION OF LAW

Right carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in December 2001 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2001 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively informing him to provide any relevant information 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   

In March 2006, the RO sent the veteran a letter advising him 
how disability ratings and effective dates are assigned.  
However, since the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in May 2004. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

The veteran seeks service connection for his right carpal 
tunnel syndrome.  In December 1998, the veteran reported that 
he first experienced problems in the fall of 1989, he was 
sent to the hospital, and he was diagnosed with tendonitis.  
The veteran also reported that he was put on a profile 
because he couldn't raise his hand or arm and that when he 
was discharged, he had problems with cramping but nothing 
severe until 1993 or 1994 when he presented at the VAMC for a 
sprained tendon in his wrist.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is 
whether incurrence of right carpal tunnel syndrome is 
factually shown during service.  The Board concludes it was 
not.  

The service medical records are absent complaints, findings 
or diagnoses of right carpal tunnel syndrome during service.  
The service medical records show that the veteran presented 
in June 1986 with complaints of chest pain and pain radiating 
down right arm starting in the right shoulder and neck region 
after having blood drawn.  The veteran's service personnel 
records indicate that he was sentenced to military 
confinement from September 22, 1989 to December 22, 1989.  
Service medical records indicate that the veteran presented 
in October and November 1989 with left shoulder pain.  He was 
diagnosed with bicipital tendonitis, given a physical 
profile, and instructed not to use his left arm.  

On the clinical examination in December 1989 for separation 
from service, the veteran's upper extremities were evaluated 
as normal.  The examiner at separation noted a fractured 
right forearm in childhood, treated with a cast for 6 weeks, 
no loss of range of motion, WHNS; a fractured right index 
finger, 1982, secondary to sports related injury, treated 
with finger splint for 2 1/2 weeks, WHNS, no loss of range of 
motion; fractured right forearm, 1984, secondary to fall, 
treated with cast and sling for 2-3 weeks, WHNS; treated for 
tendonitis in left arm, November 1989 to present, treated 
with Motrin, still being treated.

Thus, there is no medical evidence that shows that the 
veteran suffered from right carpal tunnel syndrome during 
service. 
    
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  An October 
1996 Medical Certificate noted that the veteran presented in 
the emergency room with complaints of pain and swelling of 
right hand for one week.  It was noted that the veteran was 
treated for the same complaints in December 1994.  In 
addition, a May 1997 orthopedic note indicated that the 
veteran reported twisting injury to right wrist in 1994 and 
that since that episode, the veteran started having wrist and 
hand pain and numbness of all fingers.  In light of the lack 
of any relevant medical history indicating treatment for 
right carpal tunnel syndrome between 1990 and 1994, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran was 
diagnosed with right carpal tunnel syndrome and underwent a 
carpal tunnel release.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the veteran's right carpal tunnel syndrome and his military 
service.

The veteran underwent a VA examination in May 2004.  The 
veteran reported that while in service, in 1987, he started 
having bilateral hand cramps, followed by bilateral wrist 
cramps, followed by forearm cramps.  The veteran reported 
experiencing severe cramps in the right hand and right 
forearm while bowling in August 1987 and that he continued to 
experience cramps in both the hands and forearms.  The 
veteran reported that when he was incarcerated in 1989, he 
awoke to being unable to move or raise his right arm and 
being unable to close his right hand.  He reported that he 
was seen by a physician who diagnosed right shoulder 
tendonitis, prescribed medication, and ordered him not to use 
his right arm for two weeks.  The veteran was released from 
jail in December 1989, returned to his unit, and was 
discharged from the service in January 1990.  

After reviewing the veteran's claims file and medical 
records, and interviewing and examining the veteran, the VA 
examiner stated that the physical examination showed no signs 
of carpal tunnel syndrome but that there was diffuse 
bilateral muscle tenderness indicating a fibromyalgia 
syndrome.  The VA examiner also stated that he did not think 
that there was a connection between the veteran's carpal 
tunnel syndrome and injury during service.  The examiner 
noted that even though the veteran had pain on the right 
side, the claims folder consistently documented that the 
veteran had left shoulder bicipital tendonitis and that the 
veteran's carpal tunnel syndrome pain started after he 
painted his mother's room in 1996.  The examiner stated that 
he did not find evidence that the veteran's carpal tunnel 
syndrome was directly related to his service-connected 
injury.  

In support of his claim, the veteran submitted a March 2005 
letter from a VA physician which noted that the veteran had 
been her patient at the VA Primary Care Clinic since 1998 and 
that throughout the time she had known him, he had had 
problems with bilateral forearm pain which he dated from the 
time he was in the military.  The VA physician noted that the 
veteran underwent carpal tunnel release surgery on the right 
arm in 1997 with no relief and that because of the 
progression of the pain, he had had further evaluation 
including an EMG in May 2004 which did not show evidence of 
carpal tunnel syndrome.  The VA physician noted that the 
exact etiology of the veteran's pain was unknown and that he 
had been evaluated in Orthopedic Surgery, Neurology, and Pain 
Clinics and was being treated by both Neurology and Pain.  
The VA physician stated that because the etiology of the 
veteran's current pain was not know, it was hard to make a 
statement about a causal relationship with his previous 
occupation, however, given the temporal association, it was 
reasonable to say that his current condition was at least as 
likely as not a result of his military occupation.

The RO obtained a medical opinion in June 2005.  The VA 
examiner noted that the claims file and available medical 
records were reviewed.  The VA examiner stated that during 
the veteran's service, he claims that he had an episode of 
right hand cramping.  The VA examiner stated that the claims 
file showed that he was seen on four separate occasions for 
left shoulder bicipital tendonitis, and that he was not seen 
for carpal tunnel symptoms while in service or until January 
1997 after painting a house.  The VA examiner opined that the 
veteran's right carpal tunnel syndrome was not likely related 
to the veteran's military occupation as a clerk.  Carpal 
tunnel symptoms usually progress gradually over weeks and 
months and in some rare cases 2 to 3 years.  The VA examiner 
stated that it was not likely that the veteran had carpal 
tunnel syndrome that did not show until more than 7 years 
later as documented in the available medical records.  The VA 
examiner stated that it was not likely that the diagnosis of 
bicipital tendonitis documented in the veteran's claims file 
was related to the carpal tunnel syndrome and it was not 
likely that the claims file was incorrect on four separate 
occasions as to which arm was affected with the tendonitis.

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  This 
responsibility is more difficult when medical opinions 
diverge.  The Board cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinions over the favorable 
treating physician's medical opinion.  While the VA treating 
physician indicated that it was reasonable to say that the 
veteran's current condition was at least as likely as not a 
result of his military occupation; this conclusion was based 
on a history provided by the veteran.  This unfortunately 
fails to take into account the relevant service medical 
records on file which document only one complaint of right 
upper extremity pain and treatment for a left shoulder 
problem.    

In comparison, all of these factors were considered by the 
May 2004 VA examiner, and the VA examiner's opinion was 
rendered only after an objective examination was conducted 
combined with a review of the claims file and the veteran's 
pertinent medical history.  In addition, the June 2005 
opinion was likewise rendered after a complete review of the 
veteran's claims file.  
   
Thus, the Board finds that the VA examiners' May 2004 and 
June 2005 reasoned medical opinions are accordingly more 
probative than the March 2005 statement by the veteran's 
treating physician.  In addition, the lapse in time between 
the veteran's active service and the first diagnosis of right 
carpal tunnel syndrome also weighs against the claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
the evidence preponderates against a finding that right 
carpal tunnel syndrome is related to his military service or 
any incident of military service.

Although the veteran contends that his right carpal tunnel 
syndrome is related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   

ORDER

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


